DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 January 2022 was filed after the mailing date of the non-final Office action on 06 January 2022.  The submission is in compliance with the provisions of 37 CFR 1.97(c).  Accordingly, the information disclosure statement was considered by the examiner.
The information disclosure statement (IDS) submitted on 02 March 2022 was filed after the mailing date of the non-final Office action on 06 January 2022.  The submission is in compliance with the provisions of 37 CFR 1.97(c).  Accordingly, the information disclosure statement was considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: RADIATION DETECTOR COMPRISING FIBER OPTIC PLATES AND IMAGE SENSORS, RADIATION DETECTOR MANUFACTURING METHOD, AND IMAGE PROCESSING METHOD.

Claim Objections
Claims 1-12 are objected to because of the following informalities:  
Claim 1 should be amended as follows:
Claim 1 (Proposed Amendments): A radiation detector comprising: 
a wiring board; 
a first image sensor and a second image sensor adjacent to each other on the wiring board; 
a first fiber optic plate comprising a plurality of optical fibers and a second fiber optic plate comprising a plurality of optical fibers adjacent to each other on the first image sensor and the second image sensor; and 
a scintillator layer provided on the first fiber optic plate and the second fiber optic plate, 
wherein the first fiber optic plate has a first light entering surface, a first light exiting surface, and a first side surface connecting the first light entering surface and the first light exiting surface, and is capable of guiding light between a first light entering region of the first light entering surface and a first light exiting region of the first light exiting surface, 
wherein the second fiber optic plate has a second light entering surface, a second light exiting surface, and a second side surface connecting the second light entering surface and the second light exiting surface, and is capable of guiding light between a second light entering region of the second light entering surface and a second light exiting region of the second light exiting surface, 
wherein one side of the first light entering region on a side of the second light entering region and one side of the second light entering region on a side of the first light entering region are in contact with each other, 
wherein the first light exiting region is positioned on a first light receiving region of the first image sensor, 
wherein the second light exiting region is positioned on a second light receiving region of the second image sensor, 
wherein one side surface of the first side surface on the second fiber optic plate and one side surface of the second side surface on the first fiber optic plate exhibit shapes along each other and are in contact with each other, ACTIVE. 135878386.01Application No. 17/048,864Docket No.: 046884-7028-00-US-000023 Reply to Office Action of January 6, 2022 Page 4 
wherein the first light entering surface and the first light exiting surface are in a positional relationship of facing each other, and the second light entering surface and the second light exiting surface are in a positional relationship of facing each other, and 
wherein a direction along which each of [[a]] the plurality of optical fibers constituting the first fiber optic plate extends and a direction along which each of [[a]] the plurality of optical fibers constituting the second fiber optic plate extends are in a positional relationship of intersecting each other.
Appropriate correction is required.
Claims 3 and 11 are objected to because of the following informalities:  
Claim 3 should be amended as follows:
Claim 3 (Proposed Amendments): The radiation detector according to claim [[2]] 2, (a previous amendment was not underlined) further comprising: 
a storage portion provided on the wiring board, 
wherein the storage portion stores a first deviation amount between the one side of the first light exiting region on a side of the second light exiting region and the one side of the first light receiving region on a side of the second light receiving region and a second deviation amount between the one side of the second light exiting region on the first ACTIVE. 135878386.01Application No. 17/048,864Docket No.: 046884-7028-00-US-000023Reply to Office Action of January 6, 2022Page 5light exiting region and the one side of the second light receiving region on a side of the first light receiving region.
Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  
Claim 5 should be amended as follows:
Claim 5 (Proposed Amendments): The radiation detector according to claim 4, 
wherein the first image sensor includes a first circuit region adjacent to the first light receiving region, 
wherein the second image sensor includes a second circuit region adjacent to the second light receiving region, and 
wherein the outer edge of the first light entering surface and [[an]] the outer edge of the second light entering surface are continuous with each other (a limitation recited previously in lines 2-3 of claim 4), and the outer edge of the first light exiting surface and [[an]] the outer edge of the second light exiting surface are continuous with each other (a limitation recited previously in lines 6-7 of claim 4), and include the first light receiving region, the first circuit region, the second light receiving region, and the second circuit region when viewed in the thickness direction of the wiring board.
Appropriate correction is required.
Claims 7 and 8 are objected to because of the following informalities:  
Claim 7 should be amended as follows:
Claim 7 (Proposed Amendments): The method for manufacturing the radiation detector according to claim 6, wherein the step of bonding the first fiber optic plate and the second fiber optic plate onto the first image sensor and the second image sensor mounted on the wiring board is performed after the step of forming the scintillator layer on the first fiber optic plate and the second fiber optic plate.
Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  
Claim 9 should be amended as follows:
Claim 9 (Proposed Amendments): The method for manufacturing the radiation detector according to claim 6, wherein the step of forming the scintillator layer on the first fiber optic plate and the second fiber optic plate is performed after the step of bonding the first fiber optic plate and the second fiber optic plate onto the first image sensor and the second image sensor mounted on the wiring board.
Appropriate correction is required.

Response to Amendment
Applicant’s amendments filed 05 April 2022 with respect to claims 1-12 have been fully considered.  The objections of claims 1-12 have been withdrawn.
Applicant’s amendments filed 05 April 2022 with respect to claims 2, 3, 11, and 12 have been fully considered.  The objections of claims 2, 3, 11, and 12 have been withdrawn.
Applicant’s amendments filed 05 April 2022 with respect to claims 3 and 11 have been fully considered.  The objections of claims 3 and 11 have been withdrawn.
Applicant’s amendments filed 05 April 2022 with respect to claims 4 and 5 have been fully considered.  The objections of claims 4 and 5 have been withdrawn.
Applicant’s amendments filed 05 April 2022 with respect to claim 5 have been fully considered.  The objections of claim 5 have been withdrawn.
Applicant’s amendments filed 05 April 2022 with respect to claims 6-10 have been fully considered.  The objections of claims 6-10 have been withdrawn.
Applicant’s amendments filed 05 April 2022 with respect to claims 7 and 8 have been fully considered.  The objections of claims 7 and 8 have been withdrawn.
Applicant’s amendments filed 05 April 2022 with respect to claim 8 have been fully considered.  The objection of claim 8 has been withdrawn.
Applicant’s amendments filed 05 April 2022 with respect to claim 9 have been fully considered.  The objections of claim 9 have been withdrawn.
Applicant’s amendments filed 05 April 2022 with respect to claim 10 have been fully considered.  The objections of claim 10 have been withdrawn.
Applicant’s amendments filed 05 April 2022 with respect to claim 12 have been fully considered.  The objections of claim 12 have been withdrawn.
Applicant’s amendments filed 05 April 2022 with respect to claims 1-12 have been fully considered.  The rejection of claims 1-12 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.

Response to Arguments
Applicant’s arguments filed 05 April 2022 with respect to the drawings have been fully considered and are persuasive.  The objections of the drawings have been withdrawn.
Applicant’s arguments filed 05 April 2022 with respect to the drawings have been fully considered and are persuasive.  The rejection of claim 1 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kajiwara et al. (U. S. Patent No. 6,800,857 B2) has been withdrawn.
Applicant’s arguments filed 05 April 2022 with respect to the drawings have been fully considered and are persuasive.  The rejection of claim 1 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sugawara et al. (U. S. Patent No. 5,550,380 A) has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Shedlock et al. (U. S. Patent No. 11,156,727 B2) disclosed a high-DQE imaging device.
Sasaki et al. (U. S. Patent No. 10,448,908 B2) disclosed an imaging system comprising a radiographic imaging apparatus.
Zeitler et al. (U. S. Patent No. 7,626,176 B2) disclosed an X-ray detector comprising in-pixel processing circuits.
Lee et al. (U. S. Patent No. 5,844,243 A) disclosed a method for preparing digital radiography panels.

This application is in condition for allowance except for the following formal matters: 
Objections set forth in this Ex parte Quayle action.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884